UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1102


ERIC E. MILLER,

                      Plaintiff – Appellant,

          v.

SUPREME COURT OF VIRGINIA,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00744-HEH)


Submitted:   August 26, 2016                 Decided:   October 3, 2016


Before MOTZ and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Eric E. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric E. Miller seeks to appeal the district court’s order

dismissing his civil complaint without prejudice pursuant to 28

U.S.C.    § 1915(e)(2)(B)       (2012).              This      court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory          and       collateral      orders,      28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     The order Miller seeks

to    appeal    is    neither      a     final       order     nor      an     appealable

interlocutory or collateral order.                       See Goode v. Central Va.

Legal    Aid,   807   F.3d   619       (4th       Cir.   2015).        Accordingly,      we

dismiss the appeal for lack of jurisdiction and remand the case

to the district court with instructions to allow Miller to file

an amended complaint.        The motions to amend the complaint and to

order a reparative injunction are denied.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                             DISMISSED AND REMANDED




                                              2